'Treat, Justice, delivered the opinion of the court: This was an action of trespass, brought by McCollins against Saunders. There was a trial, and a verdict found for the plaintiff for $75. The defendant made a motion for a new trial, which the court refused. A judgment was rendered - on the verdict. ^ The overruling of the motion for a new trial is assigned for error. There is nothing in the record to sustain the assignment of error. No bill of exceptions was taken; consequently there is no evidence before us from which we can determine the merits or the motion. The clerk has copied into the transcript an affidavit in relation to the competency of one of the jurors who tried the case. This, however, does not make it a part of the record. The defendant, in order to have the decision of the circuit court reviewed in this court, ought to have tendered a bill of exceptions, and in that way preserved the evidence on which he relied to sustain the motion. This question is not a new one, but has frequently arisen and been decided in this court. Vanlandingham v. Fellows et al. 1 Scam. 233; McLaughlin v. Walsh, 3 Scam. 185; Troy v. Reilley, 3 Scam. 259; Cummins v. McKinney, ante 57. The judgment of the circuit court must be affirmed' with costs. Judgment affirmed. ,